Case: 11-10455     Document: 00511739168         Page: 1     Date Filed: 01/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 27, 2012
                                     No. 11-10455
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ADOLFO HERNANDEZ-GONZALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-198-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Adolfo Hernandez-Gonzales pleaded guilty to one
count of illegal presence in the United States after deportation, a violation of 8
U.S.C. § 1326. At sentencing, the district court varied upwards from the
calculated guidelines range and sentenced Hernandez-Gonzales to 60 months of
imprisonment.         Hernandez-Gonzales contends that the district court
procedurally erred by failing to point to sufficient evidence or make a reasoned
analysis to support its choice of an above-guidelines sentence.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10455   Document: 00511739168      Page: 2   Date Filed: 01/27/2012

                                  No. 11-10455

      As an initial matter, we note that the 60 month sentence imposed
constitutes an upward variance from the Guidelines. See United States v.
Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Second, we need not determine
whether Hernandez-Gonzales properly preserved this issue in the district court
because, as explained below, the sentence is reasonable under either the plain-
error or abuse-of-discretion standard. See United States v. Rodriguez, 523 F.3d
519, 525 (5th Cir. 2008).
      When imposing a non-guidelines sentence, “the district court must more
thoroughly articulate its reasons.” United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006). “These reasons should be fact-specific and consistent with the
sentencing factors enumerated in [18 U.S.C. §] 3553(a).” Id. We conclude that
the district court’s oral and written statements sufficiently explain that the
sentence was based on its evaluation of the § 3553(a) sentencing factors,
particularly Hernandez-Gonzales’s criminal history and characteristics, as well
as the need for the sentence imposed to promote his respect for the law, to afford
adequate deterrence to any future criminal conduct, and to protect the public
from further crimes he might commit. See § 3553(a)(1), (a)(2)(A)-(C); Smith, 440
F.3d at 707-08.
      The judgment of the district court is AFFIRMED.




                                        2